F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         NOV 22 1999
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    In re: RICHARD STEVEN PARRIN
    and CONSTANCE ANNE PARRIN,

             Debtors.
                                                       No. 99-3023
                                                   (BAP No. KS-97-055)
    RICHARD STEVEN PARRIN and                      (Bankr. No. 97-20238)
    CONSTANCE ANNE PARRIN,                               (D. Kan.)

             Appellants,

    v.

    BRENDA PORTER HELMS,
    JANICE E. STANTON, and MARK
    SCHOTTLER,

             Appellees.




                           ORDER AND JUDGMENT           *




Before ANDERSON , BARRETT , and BRISCOE, Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Debtors Richard Steven Parrin and Constance Anne Parrin appeal the

bankruptcy court’s order denying their motion to enforce the 11 U.S.C. § 362

automatic stay in their bankruptcy proceeding. The Parrins filed personal Chapter

7 bankruptcy in the Kansas District Court. The Parrins are also the sole officers

and shareholders of Bodin Corporation, which is the debtor in an involuntary

Chapter 7 bankruptcy proceeding in the Northern District of Illinois. Defendants,

the trustee in the Bodin proceeding and trustee’s counsel, filed a motion to

compel the Parrins’ attendance at a Rule 2004 examination relating to the Bodin

estate. See Bankr. R. 2004. The Parrins sought to stay defendants’ motion,

invoking § 362’s automatic stay provisions. The bankruptcy court denied their

motion, concluding that the Rule 2004 examination in the Bodin proceeding was

not an action “against the debtor” in the Parrin’s personal bankruptcy proceeding.

See § 362(a). The Tenth Circuit Bankruptcy Appellate Panel (the BAP) affirmed

the bankruptcy court’s order denying stay relief.

       We exercise jurisdiction under 28 U.S.C. § 158(d). The order denying the

Parrins’ motion to enforce the stay is a final order.   See Eddleman v. United


                                             -2-
States Dep’t of Labor , 923 F.2d 782, 784 (10th Cir. 1991),   overruled in part on

other grounds , Temex Energy, Inc. v. Underwood, Wilson, Berry, Stein &

Johnson , 968 F.2d 1003 (10th Cir. 1992). As there are no disputed facts, we

review the BAP’s legal determinations de novo.     See Phillips v. White (In re

White) , 25 F.3d 931, 933 (10th Cir. 1994). Upon review of the parties’

submissions, we affirm for substantially the reasons stated in the thorough

opinion issued by the BAP.

      The judgment of the Tenth Circuit Bankruptcy Appellate Panel is

AFFIRMED.



                                                      Entered for the Court



                                                      Stephen H. Anderson
                                                      Circuit Judge




                                          -3-